UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4319



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROBERT BALLESTERO, a/k/a Rico,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (3:05-cr-00183)


Submitted:   September 29, 2006           Decided:   October 18, 2006


Before WILKINSON, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tim C. Carrico, CARRICO LAW OFFICES, LC, Charleston, West Virginia,
for Appellant. Charles T. Miller, United States Attorney, R.
Gregory McVey, Assistant United States Attorney, Huntington, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Robert    Ballestero    pled    guilty   to   distributing     crack

cocaine (Count Three) and being a felon in possession of a firearm

(Count    Four)   and     was   sentenced    to   eighty-seven      months    of

imprisonment.        On   appeal,   he   argues   that    the   district   court

improperly gave him six criminal history points for two Michigan

convictions: (1) breaking without entering, and (2) receiving and

concealing stolen property, which occurred more than fifteen years

prior to the commencement of his instant offenses in violation of

U.S. Sentencing Guidelines Manual § 4A1.2(e) (2005).                   For the

reasons that follow, we affirm.

            We review a district court’s factual findings concerning

sentencing factors for clear error and its legal determinations de

novo.    United States v. France, 164 F.3d 203, 209 (4th Cir. 1998).

We find no error in the district court’s conclusion that Ballestero

was serving sentences of imprisonment for these two state offenses

during the relevant fifteen-year period as discussed in USSG

§ 4A1.2, comment. (n.2).        Accordingly, we affirm.

            We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                     - 2 -